Dismissed and
Memorandum Opinion filed August 12, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-91-00536-CV
____________
 
JESSIE A. WILLIAMS, Appellant
 
V.
 
BARBARA J. WILLIAMS, Appellee
 
 
 
 

On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 90-48657
 
 
 

MEMORANDUM
OPINION
            This is an appeal from a judgment signed February 20, 1991. 
On November 21, 1991, this court abated the appeal because appellant, Jessie
A. Williams, petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number
91-48154-H5-7.  See Tex. R. App. P.
8.2.  This appeal has been abated and treated as a closed case since November
21, 1991.  The court has not been advised that any party wishes to reinstate
the appeal.  
            On July 8, 2010, this court notified the parties that unless
any party to the appeal filed a motion demonstrating good cause to retain the
appeal on or before July 23, 2010, this appeal would be dismissed for want of
prosecution.  See Tex. R. App. P. 42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Frost, and Brown.